y




                                      MANDATE

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-13-00615-CV

       DONNA T. MOORE, DAVID B. MOORE, AND PROVIDENT FUNDING
         ASSOCIATES, LP D/B/A PROVIDENT HOME LOANS, Appellants

                                             V.
                        BRENHAM READY MIX, INC., Appellee

    Appeal from the 155th District Court of Waller County. (Tr. Ct. No. 09-12-20105).


TO THE 155TH DISTRICT COURT OF WALLER COUNTY, GREETINGS:

        Before this Court, on the 10th day of March 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                      This case is an appeal from the final judgment signed by
              the trial court on May 2, 2013. After submitting the case on
              the appellate record and the arguments properly raised by the
              parties, the Court holds that there was reversible error in the
              trial court’s judgment. Accordingly, the Court reverses the
              trial court’s judgment awarding Brenham Ready Mix, Inc.
              foreclosure of the full amount of both of its liens and attorney’s
              fees, renders judgment that Brenham Ready Mix, Inc.’s
              concrete lien is invalid, and remands the case to the trial court
              to determine the dollar amount of the fill-dirt lien that can be
              enforced against each of the appellants’ properties.
                    The Court orders that the appellants, Donna T. Moore,
              David B. Moore, and Provident Funding Associates, LP d/b/a
              Provident Home Loans, jointly and severally, pay one half of
              the appellate costs. The Court orders that the appellee,
              Brenham Ready Mix, Inc., pay one half of the appellate costs.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered March 10, 2015.

              Panel consists of Chief Justice Radack and Justices Jennings
              and Keyes. Opinion delivered by Justice Keyes.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




May 22, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT